Citation Nr: 1231926	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  97-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable evaluation for service-connected posttraumatic stress syndrome (PTSD) from September 27, 1976 to September 9, 1992, currently assigned a noncompensable evaluation for this period.  


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick Ltd.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted an earlier effective date of September 27, 1976 for service connection for PTSD in compliance with an October 2010 Order by the United States Court of Appeals for Veterans Claims which granted the parties' Joint Motion to Terminate the Appeal.  As noted above, the parties agreed on an earlier effective date of September 27, 1976 for service connection for PTSD.  

The case was returned to the Regional Officer for a rating to be assigned for the period from September 27, 1976 to September 9, 1992.  The RO assigned a noncompensable evaluation for this period in an October 2010 decision.  The Veteran and his attorney filed a November 2010 notice of disagreement.  The RO subsequently issued a statement of the case in March 2012.  The Veteran and his attorney filed an April 2012 letter in lieu of Form 9 and appealed this case to the Board.


FINDINGS OF FACT

The Veteran's PTSD had been manifested by a demonstrable inability to obtain or retain employment since September 27, 1976.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD, have been met for the period from September 27, 1976 to September 9, 1992.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 4.132, Diagnostic Codes (DC) 9400 (1976), 9411 (1980, 2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim for a compensable evaluation for service-connected PTSD for the period from September 27, 1976 to September 9, 1992, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board acknowledges that the Veteran was granted disability benefits through the Social Security Administration effective in 1994 and records associated with the SSA decision were not obtained.  As the Veteran's claim is being granted in full, the Board finds that the Veteran has not been prejudiced in any way in regards to not obtaining these records.

II. Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155. 

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 
When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. 

The relevant regulations have changed during the course of the Veteran's appeal.  In 1976, the rating criteria for psychiatric disabilities did not include a diagnostic code for PTSD.  Posttraumatic stress neurosis (disorder) was added to the rating criteria effective April 11, 1980.  See 38 C.F.R. § 4.132, DC 9411 (April 11, 1980).  Prior to that time, the Board will rate the Veteran's disability by analogy.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The Board will rate the Veteran's PTSD disability prior to April 11, 1980 under 38 C.F.R. § 4.132 DC 9400 for anxiety.  The rating for formula for psychoneurotic disorders remained unchanged for the period on appeal from September 27, 1976 to September 9, 1992.

The general rating for formula for psychoneurotic disorders is as follows.  

A noncompensable evaluation is assigned when there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  

A 10 percent is assigned when there is less than the severity described for evaluations from 30 percent to 100 percent.  Also, there is emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  38 C.F.R. § 4.132, DC 9400 (1976) 9411 (1980).

A 30 percent is assigned when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  Id.

A 50 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with peoples is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  Id.

A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent rating is warranted if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or where the PTSD results in a demonstrable inability to obtain or retain employment.  Id. 

The former criteria for a 100 percent rating are separate and independent bases for granting a 100 percent rating.  38 C.F.R. § 4.132 , DC 9411; see Johnson  v. Brown, 7 Vet. App. 95, 97 (1994).  In other words, if the veteran is demonstrably unable to obtain or retain gainful employment, he is entitled to a 100 percent evaluation whether the other criteria have been satisfied.

The Board acknowledges that the criteria for rating PTSD were changed on November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  The Veteran has already been assigned a total evaluation for service-connected PTSD at the time of the change in the criteria for rating PTSD.  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000). 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327   (2003). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriquez v. Peake, 511 F.3d 1147   (2008). 

As stated above, the effective dates of the new criteria for PTSD was November 7, 1996.  Therefore, the regulations described above that were in effect during the period on appeal (from September 27, 1976 to September 9, 1992) will be used to evaluate the Veteran's claim.  Kuzma v. Principi, 341 F.3d 1327 (2003).  

III.  Entitlement to a compensable evaluation for service-connected PTSD for the period from September 27, 1976 to September 9, 1992.

The Board finds that a total evaluation is warranted for the Veteran's PTSD for this period.  

In a Washington County Community Mental Health Center psychiatric evaluation report dated in February 1975, the Veteran reported being unable to keep a job and having trouble getting along with and communicating with people, particularly his parents and girlfriend.  He also gambled.  At the time of the examination, the Veteran was unemployed.  He explained that he was unable to hold a job as he tended to impulsively walk off whenever there was conflict or he felt in competitive situations.  The social worker stated that the Veteran displayed features of anti-social personality but noted that he was concerned about his self-defeating behavior.  

Also in February 1975, the Veteran requested to see a social worker or psychiatrist at the VA.  He was diagnosed with anxiety state and referred for psychiatric services by the VA physician.  A social worker spoke to the Veteran.  The Veteran was confused, anxious and upset about this life.  The Veteran was unemployed as he had been laid off.

On September 27, 1976, the Veteran filed a claim for service connection for being "emotional".  He reported that he had been emotional since service and unable to hold a job.  

In October 1977, the Veteran sought treatment at the VA and met with a social worker.  He reported depression, difficulty being around people, not able to find work and some acting out behavior.  The Veteran would not accept referral to the mental health clinic and said he would work it out on his own.  

In a February 1998 RO hearing, the Veteran's foster mother testified that the Veteran was restless after he returned from service.  He would walk the floor and she thought he seemed stressed by the situation.  She reported that he would yell and scream in his sleep.

An August 1997 Social Security Disability decision noted that the Veteran was hospitalized in 1989 and 1992 due to suicide attempts.  

In an October 1989 VA treatment record, the Veteran reported substance abuse and suicidal ideation.  
An October 1989 VA treatment record notes that the Veteran was discharged from inpatient hospitalization against the advice of his counselor.

As indicated in the Vet Center social worker's August 1995 letter, the Veteran has been receiving treatment at the Vet Center since 1989.  

The Veteran was also admitted to the Substance Abuse Program at the VA in June 1992 and was discharged in July 1992.

A VA treatment record also shows that the Veteran received inpatient treatment beginning September 9, 1992 due to major depression and suicidal ideation.  

In an April 1997 VA examination report, the Veteran noted that he had 50 to 60 different jobs.  The Veteran reported that he had been fired from numerous jobs due to substance abuse problems and his "bad attitude".  The report also noted that the Veteran had been married and had two children, but that his wife had divorced him because of the substance abuse and nightmares.  He was diagnosed with chronic severe PTSD.  

In October 1993, the Veteran was afforded a VA examination.  The examiner stated that the Veteran had held 100 different jobs.  

In May 2004, the Veteran was afforded a VA examination.  During the examination, the Veteran reported that he had been married for 16 years before his divorce in 1992.  

In January 2011, Dr. C. submitted a report after interviewing the Veteran, his daughters, foster brother and former spouse.  He also reviewed the Veteran's claims file.  

VA is required to obtain a retrospective medical examination with regard to the nature or level of disability in the past in accordance with its duty to assist "once the evidence has met the minimal threshold of indicating the existence of a medical question."  Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (quoting Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992)).  Here, the Veteran's attorney requested that Dr. C. provide an opinion for the period on appeal after reviewing the Veteran's claims file.

Dr. C. provided an opinion that the Veteran's PTSD disability warranted a total evaluation for the period from September 1973 to September 1992.  

As noted above, a 100 percent rating is warranted if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or where the PTSD results in a demonstrable inability to obtain or retain employment.  Id.  The examiner explained how the Veteran met these criteria.  As noted above, the Veteran need only meet one of the criterion to be assigned a total evaluation.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

As to the first criterion, the examiner explained that the interview with the Veteran's former wife noted that the Veteran had no friends.  The examiner opined that the Veteran's PTSD symptoms made it difficult for him to establish friendships.  The record corroborates the examiner's opinion.  The Vet Center treatment records have noted that the Veteran described himself as a loner since coming back from Vietnam.  

The examiner noted that the Veteran's anxiety disorder caused him to be keyed up, worry needlessly and get upset with people who do not do things his way.  The record also corroborates this opinion.  The Veteran's foster mother testified at the February 1998 RO hearing, that when the Veteran returned from Vietnam, he was restless, would walk the floors, and seemed stressed.  

With respect to the second criterion, the examiner opined that his severe depression has led him to several suicide attempts.  During the period on appeal, the record shows that the Veteran has been hospitalized for suicidal attempts and/or ideation.  The examiner also stated that the Veteran's PTSD provoked aggressive behavior at times resulting in getting him into trouble with police and others.  

With respect to the third criterion, (where the PTSD results in a demonstrable inability to obtain or retain employment), Dr. C. opined that the Veteran's service-connected PTSD has prevented the Veteran from being able to secure substantial gainful occupation from September 1976 to March 1993 (slightly different than the period on appeal, but overlapping the period on appeal).  The examiner explained that during this period, the Veteran exhibited a chaotic work history.  He was often fired from jobs and he walked off jobs.  The reasons for being fired or walking off are due to his chronic severe PTSD, sometimes his depression, and sometimes his anxiety and sometimes his alcohol and drug use.  The examiner further noted that his anxiety, depression and alcohol and drug use were all secondary to his PTSD.  
The Veteran former wife explained that the family was always on welfare due to the Veteran's inability to keep a job.  The examiner further noted that records from Social Security noted that he had very low earnings during this period.  

The attached Social Security Earning Record showed that the most the Veteran earned in one year during the period on appeal was $8,594.  Many years he made under $1,000.  The record also corroborates the examiner's opinion that the Veteran was unemployable during the period on appeal.  The Veteran himself reported in his original VA claim (filed in 1976) that he could not hold a job.  As noted above, the October 1993 VA examination reported noted that the Veteran had had 100 different jobs.  

In summary, Veteran's PTSD symptoms warrant a 100 percent evaluation for the period on appeal.  The Board acknowledges that the Veteran has other diagnosed psychiatric disabilities, but Dr. C. stated that in his opinion, the other psychiatric disabilities are secondary to his PTSD symptoms.  Dr. C. further opined that the Veteran tried coping with his symptoms by using drugs and alcohol in attempt to self-medicate.

Thus, the evidence reflects that the Veteran's PTSD resulted in a demonstrable inability to obtain or retain employment for the period on appeal.  Accordingly, his occupational impairment more closely approximated the criteria for a 100 percent rating under the criteria in effect prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.132, DC 9400 (1976) 9411 (1980). 

IV.  Total Disability Rating Based on Individual Unemployability (TDIU) 

The Court has held that a TDIU is an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Federal Circuit has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16(a) (2011).  

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476   (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In 2008, however, the United States Court of Veterans Appeals (Court) issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect. 

SMC  is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley v. Peake, 22 Vet. App. 280, 290-91 (2008). 

In this case, the Veteran is in receipt of a 100 percent schedular rating for PTSD.  He is also service-connected for epididymitis, effective January 19, 2001.  His service-connected epididymitis is assigned a noncompensable evaluation.

Since he has a single service-connected disability rated as 100 percent disabling, SMC is payable if he has a service-connected disability or disabilities independently ratable at 60 percent.  The Veteran does not.  The Veteran's service-connected epididymitis is rated as noncompensable.  See 38 U.S.C.A. §1114(s).  In the alternative, when the Veteran has a single service-connected disability rated as 100 percent disabling, SMC is payable if, by reason of such service-connected disability, he is permanently housebound.  There is no indication in the record that the Veteran is housebound due to his service-connected disabilities.  The Veteran has been able to attend multiple private and VA examinations throughout the course of this appeal.  

Thus, the issue of entitlement to a TDIU is not at issue in this appeal and is rendered moot.
ORDER

Entitlement to a 100 percent rating for PTSD is granted for the period from September 27, 1976 to September 9, 1992.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


